533 F.2d 336
92 L.R.R.M. (BNA) 3184, 79 Lab.Cas.  P 11,538
The FIRESTONE TIRE AND RUBBER COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 75-1673.
United States Court of Appeals,Sixth Circuit.
April 15, 1976.

William N. Ozier, Bass, Berry & Sims, Nashville, Tenn., Thorley C. Mills, Jr., Firestone Tire & Rubber Co., Akron, Ohio, for petitioner.
Elliott Moore, Marjorie S. Gofreed, Deputy Associate General Counsel, N.L.R.B., Washington, D. C., for respondent.
Before WEICK, EDWARDS and ADAMS*, Circuit Judges.

ORDER

1
Upon consideration of Firestone's petition for review and the Board's cross-application for enforcement, we are of the opinion that the Board erred in denying Firestone an evidentiary hearing on its objections to the election on the ground that the union on the eve of the election made misrepresentations to employees that it had negotiated provisions in its contract permitting security guards to transfer into production positions and to return to their positions as guards if they did not like the job into which they had been transferred.


2
It is therefore ORDERED that the Board's order be vacated and the cause remanded to the Board for an evidentiary hearing on said issue.



*
 The Honorable Arlin M. Adams, Judge,United States Court of Appeals for the Third Circuit, sitting by designation